Title: To Thomas Jefferson from Lafayette, [ca. 6 March 1786]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



[ca. 6 Mch. 1786]

Inclosed, my dear Sir, I send you a letter to Gnl. Knox wherein I mention Count d’estaing’s Anecdote as He gave it to me. Your  idea Respecting Paul Jones is Very Good, and if He is prevailed upon to go, altho’ you deni you think yourself Warranted in Advancing public Monney to Him, He will easily find it Among His friends. And I think the sooner He goes, the better. Wishing you a good journey Have the Honour to be Yours,

Lafayette

